DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Amendment filed 12/23/20 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	No claims have been added, amended, or cancelled.
Remarks drawn to rejections of Office Action mailed 6/26/20 include:
Double Patenting rejections over US Patent Nos. 9,073,958, 9,821,001, and 10,159,689 which have been withdrawn pursuant to applicants filing of terminal disclaimers. The terminal disclaimer filed on 12/23/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,073,958, 9,821,001, and 10,159,689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
	The elected species is seen to be free of the art and as such the examiner has expanded the search and consideration of applicants claims to include the compound paromamine which is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and anticipates the instant compounds wherein the instant variables are: R1, R2, R3, and R5 are OH; R4 is H; X is O; and Y is H. It is noted that applicants have delimited paromomycin from the instant claims, however paromamine is a structurally different compound. 
	It is noted that claims 1, 3, 5-7, 9, 13, 16-21, 23-25, and 27-28 read on the elected species and the compound paromamine above. 
	Claims 2, 4, 8, 10-12, 14-15, 22, and 26 remain withdrawn as being drawn to a non-elected invention/species.
An action on the merits of claims 1, 3, 5-7, 9, 13, 16-21, 23-25, and 27-28 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-7, 9, 13, 16-21, 23-25, and 27-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simonsen et al. (ChemBioChem, 2002, 3(12), pp 1223-1228 – ref 76 from applicant’s IDS filed 12/20/18).
	Simonsen et al. disclose the compound paromamine (see formula 1) which is represented structurally as:  
    PNG
    media_image2.png
    206
    317
    media_image2.png
    Greyscale
and anticipates the instant compounds wherein the instant variables are: R1, R2, R3, and R5 are OH; R4 is H; X is O; and Y is H. It is noted that applicants have delimited paromomycin from the instant claims, however paromamine is a structurally different compound. Further, in an effort to practice compact prosecution, the examiner would like to note that this is not the only compound in this reference which would be seen to anticipate the instant compounds as at least compound 18 would also anticipate the instant compound of formula I. These compounds are shown to be used in pharmaceutical compositions (see table 2). 

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim contains non-elected subject matter but would be allowable to include only the elected species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623